Name: Council Decision 2008/178/CFSP of 28 January 2008 concerning the conclusion of the Agreement between the European Union and the Republic of Cameroon on the status of the European Union-led forces in transit within the territory of the Republic of Cameroon
 Type: Decision
 Subject Matter: European construction;  organisation of transport;  Africa;  international security
 Date Published: 2008-03-01

 1.3.2008 EN Official Journal of the European Union L 57/30 COUNCIL DECISION 2008/178/CFSP of 28 January 2008 concerning the conclusion of the Agreement between the European Union and the Republic of Cameroon on the status of the European Union-led forces in transit within the territory of the Republic of Cameroon THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 25 September 2007, the United Nations Security Council adopted Resolution 1778 (2007) authorising, in particular, the European Union to deploy in Chad and the Central African Republic, for a period of one year from the date on which its initial operating capability is declared, an operation aimed at fulfilling the mandate laid down in that Resolution. (2) Resolution 1778 (2007) also urges all the Member States of the United Nations, particularly the States bordering Chad and the Central African Republic, to facilitate the delivery to Chad and the Central African Republic freely, without obstacles or delay of all personnel, equipment, provisions, supplies and other goods, intended for the European Union operation. (3) On 15 October 2007, the Council adopted Joint Action 2007/677/CFSP on the European Union military operation in the Republic of Chad and in the Central African Republic (1) (EUFOR Tchad/RCA). (4) A significant part of EUFOR Tchad/RCA will transit the territory of the Republic of Cameroon. (5) Following authorisation by the Council on 18 September 2007, in accordance with Article 24 of the Treaty, the Presidency, assisted by the Secretary-General/High Representative (SG/HR), negotiated an Agreement between the European Union and the Republic of Cameroon on the status of the European Union-led forces in transit within the territory of the Republic of Cameroon. (6) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union and the Republic of Cameroon on the status of the European Union-led forces in transit within the territory of the Republic of Cameroon is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the European Union. Article 3 This Decision shall take effect on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 January 2008. For the Council The President D. RUPEL (1) OJ L 279, 23.10.2007, p. 21.